Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144356-7                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RONALD W. LECH II,                                                                                       Brian K. Zahra,
      Plaintiff/Counter-Defendant/Appellee,                                                                           Justices

  v                                                                 SC: 144356-7
                                                                    COA: 296489; 297196
  HUNTMORE ESTATES CONDOMINIUM                                      Livingston CC: 08-024045-CH
  ASSOCIATION,
      Defendant/Counter-Plaintiff/Appellee,
  and
  JACOBSON ORE CREEK LAND
  DEVELOPMENT, L.L.C. and SCOTT R.
  JACOBSON, d/b/a S.R. JACOBSON LAND
  DEVELOPMENT, L.L.C.,
      Defendants-Appellants.

  ________________________________________/

          On order of the Court, the application for leave to appeal the October 6, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals as it
  applies to the Jacobson defendants and REINSTATE the Livingston Circuit Court’s order
  granting the Jacobson defendants’ motion for summary disposition. The Court of
  Appeals erred in finding that the plaintiff could assert the rights of LANS Development
  Corporation because a covenant against encumbrances is personal and does not run with
  the land. Pease v Warner, 153 Mich 140, 151-152 (1908); McMurtry v Smith, 320 Mich
  304, 308 (1948). Moreover, the orders entered by the Livingston Circuit Court in the
  interpleader action, Case No. 05-021757-CH, did not confer upon the plaintiff the right to
  assert the rights of LANS Development Corporation. With respect to Count IV of the
  plaintiff’s complaint, MCL 559.184a was not applicable because, under the unique
  circumstances of this case, the plaintiff was not a “prospective purchaser.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2012                       _________________________________________
         h0613                                                                 Clerk